******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
 MICHAEL J. LAGUEUX v. THOMAS B. LEONARDI,
         INSURANCE COMMISSIONER
                 (AC 35257)
                  Gruendel, Lavine and Bishop, Js.
    Argued October 30, 2013—officially released February 18, 2014

(Appeal from Superior Court, judicial district of New
                Britain, Cohn, J.)
  Michael J. Lagueux, self-represented, the appellant-
cross appellee (plaintiff), filed a brief.
  Patrick T. Ring, assistant attorney general, with
whom, on the brief, was George Jepsen, attorney gen-
eral, for the appellee-cross appellant (defendant).
                          Opinion

   GRUENDEL, J. The plaintiff, Michael J. Lagueux,
appeals from the judgment of the Superior Court sus-
taining in part and remanding in part his administrative
appeal of the denial of his application for an insurance
producer license by the defendant, Thomas B. Leonardi,
Insurance Commissioner for the state of Connecticut
(commissioner). The main issue in this case is the appli-
cability of certain statutes, one of which generally con-
cerns applications for various insurance licenses,
General Statutes § 38a-769, and the others, General Stat-
utes §§ 38a-702a through 38a-702k,1 which specifically
detail the qualifications and requirements for an insur-
ance producer license. This case also concerns whether
the commissioner is given discretion beyond § 38a-702a
et seq. to deny an application for an insurance producer
license. On appeal, the plaintiff claims that although
the court correctly concluded that § 38a-769 does not
apply to insurance producer licenses, the court erred
in not holding that the plaintiff was entitled to such a
license under General Statutes § 38a-702f. He also
claims that the court improperly concluded that the
commissioner has discretion to deny applicants an
insurance producer license on the grounds set forth in
General Statutes §§ 46a-80 and 46a-81. The commis-
sioner cross appeals, claiming that the court erred in
concluding that § 38a-769 (c) and (d) do not apply to
individuals applying for an insurance producer license.
We affirm the judgment of the Superior Court.
   The following facts and procedural history are rele-
vant to our review of the plaintiff’s appeal.2 The plaintiff
applied for a Connecticut resident insurance producer
license through the Department of Insurance (depart-
ment) on June 30, 2011. The plaintiff, as required by
General Statutes § 38a-702e, recounted the facts sur-
rounding certain previous criminal convictions in his
application. These convictions included four counts of
harassment in the second degree in 1996; another two
counts of harassment in the second degree in 1996;
criminal trespass in the second degree in 1998; and one
count of harassment in the second degree in 1999. The
plaintiff also disclosed a probation violation from 1999.
In his application, he explained: ‘‘On [June 3, 1999],
I was convicted for violation of Connecticut General
Statute [§] 53a-32 . . . . I paid the psychiatrist $240
per session twice a month and lost days of work to
show up [to] be lectured about how repeat offenders
like me who spent time in prison had to be rehabilitated
so as not to relapse into criminal acts of aggression
against society once again. I never explained to my boss
at work why I didn’t show up because I hated working
in construction anyways. It was nothing but a bunch
of drunks and druggies and I neither drank nor did
drugs and it felt like I only went to work to pay taxes,
union dues, gas, and the shrink who would rather bust
my balls because I wrote these completely pathetic
letters to women who would rather send me to prison
than to go out on a date with me or give me the time
of day to let me know that they already had a boyfriend,
a husband, or were just flat out not interested in my
completely neurotic ass. I lost my job and I went to my
last appointment and told the shrink in confidence that
my $240 paid to him would be better spent hiring a
whore to get me laid and that his services were no
longer needed as far as I was concerned. I refused to
set up another appointment with him and I didn’t show
up to my probation officer’s appointment until after
work at my new job was complete. . . .’’
   After reviewing the plaintiff’s application, the depart-
ment denied his request for an insurance producer
license. The department’s letter stated in relevant part
that ‘‘[b]ecause the [d]epartment is charged with pro-
tecting the public interest, under sections 38a-702k, 38a-
774 and 38a-769 of the Connecticut General Statutes,
we are denying your request for a [p]roducer’s license.’’
Amy Stegall, program manager for the fraud and investi-
gations unit, testified before the hearing officer about
the department’s decision. She stated that insurance
producer licensees are frequently in contact with mem-
bers of the public in their businesses and homes, have
access to consumers’ personal information, and are sub-
ject to stress in their sales roles when policies are not
sold. She further testified that the nature of the plain-
tiff’s offenses and the language used in the letter accom-
panying his application ‘‘caused concern because of
[his] hostile tone, [the fact that he] did not comply
with court ordered actions and willingly violated his
probation.’’ The department thus denied the plain-
tiff’s application.
   The plaintiff appealed the department’s decision. A
hearing was conducted and the hearing officer, Mark
R. Franklin, affirmed the decision of the department.
He found that § 38a-769 (c) and (d) continued to apply
to insurance producers despite the enactment of No.
01-113 of the 2001 Public Acts (P.A. 01-113), in which
the legislature adopted § 38a-702a et seq., a statute
addressing applications and licensing requirements spe-
cifically for insurance producers, and amended § 38a-
769. He supported his conclusion by stating that other
statutes still referenced ‘‘insurance producer[s]
licensed under [§] 38a-769.’’ The hearing officer then
concluded that the record supported the department’s
decision to deny the plaintiff an insurance producer
license. The plaintiff filed a request for reconsideration,
which was denied by the commissioner. The plaintiff
then appealed to the Superior Court.
  The court reversed and remanded the plaintiff’s
appeal to the department, finding that the commissioner
committed an error of law by applying § 38a-769 (c)
and (d) to the plaintiff’s application for an insurance
producer license. The court stated that § 38a-769 was
inconsistent with § 38a-702a et seq., as the latter statutes
addressed the licensing requirements specific to insur-
ance producers. In addition, it stated that the references
in other statutes to ‘‘insurance producers licensed under
[§] 38a-769’’ were written before the enactment of P.A.
01-113 and its revision of § 38a-769. As a result, the
court found that the language in § 38a-769 (c) and (d)
no longer applied to insurance producers. It further
held that §§ 46a-80 and 46a-81 were the only statutes
that could be read together with § 38a-702a et seq. to
give discretion to the commissioner to deny an appli-
cant an insurance producer license. This appeal and
cross appeal followed.
   Resolution of this appeal entails interpretation of the
aforementioned statutory provisions. ‘‘The following
well settled principles of statutory interpretation govern
our review. . . . Because statutory interpretation is a
question of law, our review is de novo. . . . When con-
struing a statute, [o]ur fundamental objective is to
ascertain and give effect to the apparent intent of the
legislature. . . . In other words, we seek to determine,
in a reasoned manner, the meaning of the statutory
language as applied to the facts of [the] case, including
the question of whether the language actually does
apply. . . . In seeking to determine that meaning, Gen-
eral Statutes § 1-2z directs us first to consider the text
of the statute itself and its relationship to other statutes.
If, after examining such text and considering such rela-
tionship, the meaning of such text is plain and unambig-
uous and does not yield absurd or unworkable results,
extratextual evidence of the meaning of the statute shall
not be considered. . . . The test to determine ambigu-
ity is whether the statute, when read in context, is
susceptible to more than one reasonable interpretation.
. . . When a statute is not plain and unambiguous, we
also look for interpretive guidance to the legislative
history and circumstances surrounding its enactment,
to the legislative policy it was designed to implement,
and to its relationship to existing legislation and com-
mon-law principles governing the same general subject
matter . . . .
   ‘‘[P]ursuant to § 1-2z, [the court is] to go through the
following initial steps: first, consider the language of
the statute at issue, including its relationship to other
statutes, as applied to the facts of the case; second, if
after the completion of step one, [the court] conclude[s]
that, as so applied, there is but one likely or plausible
meaning of the statutory language, [the court] stop[s]
there; but third, if after the completion of step one, [the
court] conclude[s] that, as applied to the facts of the
case, there is more than one likely or plausible meaning
of the statute, [the court] may consult other sources,
beyond the statutory language, to ascertain the meaning
of the statute.
  ‘‘It is useful to remind ourselves of what, in this con-
text, we mean when we say that a statutory text has a
plain meaning, or, what is the same, a plain and unam-
biguous meaning. [Our Supreme Court] has already
defined that phrase. By that phrase we mean the mean-
ing that is so strongly indicated or suggested by the
language as applied to the facts of the case, without
consideration, however, of its purpose or the other,
extratextual sources of meaning . . . that, when the
language is read as so applied, it appears to be the
meaning and appears to preclude any other likely mean-
ing. . . . Put another way, if the text of the statute
at issue, considering its relationship to other statutes,
would permit more than one likely or plausible mean-
ing, its meaning cannot be said to be plain and unambig-
uous.’’ (Citation omitted; emphasis in original; internal
quotation marks omitted.) Commissioner of Public
Safety v. Freedom of Information Commission, 137
Conn. App. 307, 313–14, 48 A.3d 694, cert. granted in part
on other grounds, 307 Conn. 918–19, 54 A.3d 562 (2012).
                             I
   The plaintiff claims that since the enactment of P.A.
01-113 in 2002, § 38a-769 has been superseded and is
obsolete with regard to insurance producers. More spe-
cifically, he argues that the legislature explicitly
excluded insurance producers from § 38a-769 (a), thus
rendering its other subsections entirely inapplicable to
insurance producers. The commissioner cross appeals,
claiming that despite the enactment of P.A. 01-113,
§ 38a-769 (c) and (d) still apply to applicants for an
insurance producer license. He argues that the legisla-
ture excluded insurance producers only from subsec-
tion (a) of § 38a-769 and not its other subsections.
Therefore, the commissioner concludes that the legisla-
ture intended insurance producers to be subject to these
other subsections, or else it would have specifically
excluded them from each provision, as it did in subsec-
tion (a). We agree with the plaintiff.
   In a case of statutory interpretation, we are guided
by the presumption ‘‘that the legislature, in amending
or enacting statutes, always [is] presumed to have cre-
ated a harmonious and consistent body of law . . . .’’
(Internal quotation marks omitted.) State v. Courch-
esne, 296 Conn. 622, 709, 998 A.2d 1 (2010). We also
presume that the legislature does ‘‘not intend to promul-
gate statutes . . . that lead to absurd consequences or
bizarre results.’’ (Internal quotation marks omitted.) Id.,
710. ‘‘Accordingly, [i]n determining the meaning of a
statute . . . we look not only at the provision at issue,
but also to the broader statutory scheme to ensure
the coherency of our construction.’’ (Internal quotation
marks omitted.) Thomas v. Dept. of Developmental Ser-
vices, 297 Conn. 391, 404, 999 A.2d 682 (2010). ‘‘[C]om-
mon sense must be used and courts must assume that
a reasonable and rational result was intended . . . and,
further, if there are two [asserted] interpretations of a
statute, we will adopt the . . . reasonable construction
over [the] one that is unreasonable.’’ (Citation omitted;
internal quotation marks omitted.) State v. Courchesne,
supra, 710.
   It is also ‘‘a well-settled principle of construction that
specific terms covering the given subject matter will
prevail over general language of the same or another
statute which might otherwise prove controlling. . . .
[If] there are two provisions in a statute, one of which
is general and designed to apply to cases generally, and
the other is particular and relates to only one case or
subject within the scope of a general provision, then
the particular provision must prevail; and if both cannot
apply, the particular provision will be treated as an
exception to the general provision.’’ (Internal quotation
marks omitted.) Commissioner of Public Safety v. Free-
dom of Information Commission, supra, 137 Conn.
App. 315. Furthermore, ‘‘[w]here a statute, with refer-
ence to one subject contains a given provision, the
omission of such provision from a similar statute con-
cerning a related subject . . . is significant to show
that a different intention existed. . . . That tenet of
statutory construction is well grounded because [t]he
General Assembly is always presumed to know all the
existing statutes and the effect that its action or non-
action will have upon any one of them.’’ (Internal quota-
tion marks omitted.) Hatt v. Burlington Coat Factory,
263 Conn. 279, 310, 819 A.2d 260 (2003).
  Pursuant to § 1-2z, we begin with the text of the
statute and its relationship to other statutes. P.A. 01-
113 enacted chapter 701a of the General Statutes and
revised § 38a-769. Title 38a governs insurance, and part
1 of chapter 701a, entitled ‘‘Insurance Producers and
Agents,’’ specifically addresses the qualifications and
procedures for the licensing of insurance producers.
Chapter 702, of which § 38a-769 is a part, generally
applies to ‘‘Licensing.’’
   The relevant sections of part 1 of chapter 701a are
set forth. Section 38a-702e (a), pertaining to applica-
tions for a license, provides in relevant part: ‘‘A person
applying for a resident insurance producer license shall
make application to the commissioner on the uniform
application . . . . The commissioner shall not approve
the application unless the commissioner finds that the
individual (1) is at least eighteen years of age; (2) has
not committed any act that is a ground for denial, sus-
pension or revocation set forth in section 38a-702k; (3)
has completed, where required by the commissioner,
a prelicensing course of study for the lines of authority
for which the person has applied; (4) has paid the fees
set forth in section 38a-11; and (5) has successfully
passed the examinations for the lines of authority for
which the person has applied.’’
  Section 38a-702f, pertaining to producer licenses, pro-
vides in subsection (a) that ‘‘any person who has met
the requirements of sections 38a-702d [Examination.
Fees.] and 38a-702e shall be issued an insurance pro-
ducer license. . . .’’ Section 38a-702k, entitled ‘‘Denial,
nonrenewal or revocation of producers license. Hear-
ings. Penalties.’’ sets forth the causes for which the
‘‘commissioner may place on probation, suspend,
revoke or refuse to issue or renew an insurance produc-
er’s license . . . .’’3 General Statutes § 38a-702k (a).
   Chapter 702 generally addresses licensing. Section
38a-769, in particular, pertains to applications for a
license. Prior to the enactment of P.A. 01-113, General
Statutes (Rev. to 2001) § 38a-769 (a) required a person
or entity desiring to perform certain insurance related
tasks to make a written application to the commissioner
for a license. Insurance producers were included in
those required to make such application. In P.A. 01-
113, the legislature amended subsection (a) of § 38a-
769 specifically to exclude insurance producers from
having to apply for a resident or nonresident license
under that provision. See P.A. 01-113, § 20.4
   A plain reading of § 38a-769 suggests that after the
2002 revisions, insurance producers are no longer sub-
ject to its provisions. Subsection (a) identifies the per-
sons or entities that must apply for a resident or
nonresident license. Insurance producers are exempt
from having to apply for such licenses. The other sub-
sections of § 38a-769 refer to the applicants for a license,
most plausibly those applicants listed in subsection (a)
who are applying for a resident or nonresident license.
Although the commissioner argues that the legislature
only excepted insurance producers from subsection (a),
it seems illogical and redundant if it had to amend
each following subsection to again exclude insurance
producers from its provisions. It is more reasonable to
presume that the legislature excluded insurance pro-
ducers from subsection (a), the section that lists the
applicants who must apply for a license, leaving the
other subsections without revision, intending for them
to refer back to subsection (a). For example, subsection
(c) states in relevant part, ‘‘[e]ach applicant for a license
shall furnish satisfactory evidence to the commissioner
that the applicant is a person of good moral character
and that the applicant is financially responsible. . . .’’
The most reasonable interpretation is that the applicant
referenced in subsection (c) is one of those applicants
listed in subsection (a).5 Since insurance producers are
specifically excluded from subsection (a), the logical
interpretation is that § 38a-769, in its entirety, is inappli-
cable to insurance producers.
   The most compelling evidence, however, is reading
§§ 38a-702a et seq. and 38a-769 in tandem. In 2002, the
legislature enacted a specific statute governing all quali-
fications and licensing requirements for insurance pro-
ducers, while simultaneously amending the general
statute on licensing explicitly to exclude insurance pro-
ducers from having to apply for a license under subsec-
tion (a). Since P.A. 01-113 both enacted § 38a-702a et
seq. and revised § 38a-769, we find it persuasive that
the legislature intended § 38a-769 to apply to all persons
or entities applying for a license, except those applying
for an insurance producer license, who have been
excepted from its provisions, and for whom a new stat-
ute was created to govern such licensees. Furthermore,
we acknowledge that ‘‘specific terms covering [a] given
subject matter . . . prevail over general language of
the same or another statute which might otherwise
prove controlling.’’ (Internal quotation marks omitted.)
Commissioner of Public Safety v. Freedom of Informa-
tion Commission, supra, 137 Conn. App. 315. Thus,
since § 38a-702a et seq. was enacted specifically to gov-
ern licensing for insurance producers, it controls over
the general statute on licensing.
   We nevertheless conclude that under the facts of this
case, the meaning of the statute is susceptible to more
than one plausible interpretation. Subsections (c) and
(d) of § 38a-769 only refer to ‘‘each applicant for a
license.’’ They do not make a specific reference to sub-
section (a) or even make a general statement such as
‘‘each applicant for such a license,’’ which would
impliedly refer to those licenses set forth in subsection
(a). As a result, it is plausible that subsections (c) and
(d) of § 38a-769 apply to all licensing applicants, includ-
ing those applying for an insurance producer license.
Because of this ambiguity, we must consult other
sources beyond the statutory language to ascertain the
meaning of the statute. See Commissioner of Public
Safety v. Freedom of Information Commission, supra,
137 Conn. App. 314 (‘‘if the text of the statute at issue,
considering its relationship to other statutes, would
permit more than one likely or plausible meaning, its
meaning cannot be said to be plain and unambiguous’’
[internal quotation marks omitted]).
   In 1999, the federal legislature, in passing the Gramm-
Leach-Bliley Act,6 addressed state flexibility in
multistate licensing reforms. See 15 U.S.C. § 6751. In
response to this legislation, the National Association
of Insurance Commissioners (association) adopted the
Producer Licensing Model Act (model act), which gov-
erns the qualifications and procedures for the licensing
of insurance producers. In 2002, our state legislature
mirrored this model act by enacting P.A. 01-113, entitled
‘‘An Act Concerning the Licensing of Insurance Produc-
ers.’’ The bill analysis of this act published by the Office
of Legislative Research of the General Assembly sug-
gests that ‘‘[t]he act [concerning the licensing of insur-
ance producers] modifies the commissioner’s
responsibilities in determining whether an applicant is
suitable. It requires her to find that such applicant (1)
is at least [eighteen] years of age; (2) has not committed
any act that is grounds for denial, suspension, or revoca-
tion; and (3) where required, has completed a pre-licens-
ing course for the lines of authority applied for. Prior
law required the commissioner to satisfy herself that
each applicant was properly qualified, trustworthy, and
that granting a license was in the public interest.’’7 Office
of Legislative Research, Bill Analysis, P.A. 01-113, Sub-
stitute Senate Bill No. 1096, p. 2.
   In introducing P.A. 01-113, Senator Thomas A. Bozek
commented: ‘‘[T]his is a commissioner’s bill. It’s some-
what technical but it’s designed after a model act at
the [association] . . . and it rewrites all the provisions
of licensing insurer’s agents in the State of Connecticut
and allows for the provisions for reciprocity in other
states and other insurance agencies that deal with the
State of Connecticut, insurance agents.’’ 44 S. Proc., Pt.
8, 2001 Sess., p. 2194. Representative Michael J. Jarjura
similarly stated, ‘‘[t]his legislation . . . is in response
to some changes made at the federal level. This proposal
would bring Connecticut into compliance with the fed-
eral provisions passed by the Gramm-Leach-Bliley Act.
. . . Connecticut being . . . known as the insurance
capital of the world, it is hoped that we could lead off
and bring the rest of the country into compliance with
the modernization of these licensing procedures within
the insurance industry.’’ 44 H.R. Proc., Pt. 13, 2001 Sess.,
p. 4386. Lastly, then Commissioner Susan F. Cogswell
testified before the Insurance and Real Estate Commit-
tee, stating that: ‘‘This proposed legislation modified the
licensure requirements for individuals and companies
seeking to sell insurance in our state and meets the
requirements set out in Gramm-Leach-Bliley. . . . The
proposed legislation streamlines the licensing of agents,
increases reciprocity with other states, and clarifies the
extent and the nature of offenses that would disqualify
an individual from obtaining or maintaining a license.
We have had the opportunity to . . . prove that states
are very capable of modernizing insurance regulation
while at the same time protecting the consumers and
preserving a high moral and professional standard for
individuals who engage in the business of insurance.’’
Conn. Joint Standing Committee Hearings, Insurance
and Real Estate, Pt. 2, 2001 Sess., p. 248.
   That legislative history is persuasive evidence that
the legislature was attempting to create one uniform
body of law to govern insurance producers. The bill
analysis for P.A. 01-113 explicitly states that it was
under prior law, referring to § 38a-769, that the commis-
sioner had discretion to deny an applicant a license
based on trustworthiness and on the interests of the
public. Furthermore, Commissioner Cogswell empha-
sized that ‘‘[P.A. 01-113] modified the licensure require-
ments for individuals and companies seeking to sell
insurance in our state and . . . streamlines the licens-
ing of agents.’’ The language employed by Senator
Bozek describes the intent of the legislature when he
stated that ‘‘[it] rewrites all the provisions of licensing
insurer’s agents in the State of Connecticut.’’ (Emphasis
added.) It would therefore make little sense to allow
§ 38a-769, a general statute on licensing, to alter the
legislative intent of enacting § 38a-702a et seq. After
considering the legislative history of § 38a-702a et seq.,
we are convinced that § 38a-769 no longer applies to
insurance producers. The court, therefore, did not err
in holding that insurance producers are not subject to
the general licensing requirements set forth in § 38a-
769.8
                            II
  Despite our affirmance of the court in concluding
that § 38a-769 no longer applies to insurance producers,
we must still determine whether the court properly
found that the commissioner possessed discretion
beyond § 38a-702a et seq. to deny the plaintiff an insur-
ance producer license. We agree with the court that
the commissioner retained such discretion.9
   At the outset, we note the guiding principles we must
consider on the issue of statutory interpretation. First,
‘‘we are required to read statutes together when they
relate to the same subject matter . . . .’’ (Internal quo-
tation marks omitted.) Teresa T. v. Ragaglia, 272 Conn.
734, 748, 865 A.2d 428 (2005). Second, there is a pre-
sumption that the legislature has created a harmonious
and consistent body of law when amending or enacting
statutes. State v. Courchesne, supra, 296 Conn. 709.
Lastly, ‘‘[t]he General Assembly is always presumed to
know all the existing statutes and the effect that its
action or [lack thereof] will have [on] any one of them.
And it is always presumed to have intended that effect
which its action or [lack thereof] produces.’’ (Internal
quotation marks omitted.) Envirotest Systems Corp. v.
Commissioner of Motor Vehicles, 293 Conn. 382, 398,
978 A.2d 49 (2009).
  The plaintiff claims that §§ 46a-80 and 46a-81 are
obsolete with regard to insurance producer licenses
since the enactment of § 38a-702a et seq. The commis-
sioner, in contrast, argues that General Statutes § 38a-
702k does not deprive the commissioner the discretion
to deny an applicant an insurance producer license. We
agree with the commissioner.
   The plaintiff argues that because § 38a-702k enumer-
ates all of the disqualifying conduct the commissioner
may consider in denying an applicant an insurance pro-
ducer license, he has no discretion to deny an applicant
a license based on the criteria set forth in § 46a-80.
The plaintiff concludes that because the commissioner
stipulated that he had met all the requirements set forth
in §§ 38a-702d and 38a-702e and was not disqualified
under § 38a-702k, the department is required, under the
mandatory language in § 38a-702f, to issue the plaintiff
an insurance producer license. For three reasons, we
do not find this argument persuasive.
  First, we note that ‘‘[t]he use of the word ‘shall,’
though significant, does not invariably create a manda-
tory duty because statutes must be construed as a whole
to ascertain the legislative intention.’’10 Tramontano v.
Dilieto, 192 Conn. 426, 433–34, 472 A.2d 768 (1984).
The plaintiff’s reading of the statute would render all
other statutes regarding the same subject matter void.
And, just as the legislature does not intend to enact
meaningless provisions, nor does it intend to enact
meaningless statutes. In interpreting statutes, we must
presume that no part is superfluous. Lopa v. Brinker
International, Inc., 296 Conn. 426, 433, 994 A.2d 1265
(2010). In addition, ‘‘[t]his court has consistently shown
a disposition to look through the literal meaning of
words and forms of procedure to the essential purposes
to be served.’’ (Internal quotation marks omitted.) Tra-
montano v. Dilieto, supra, 433. Despite the use of the
word ‘‘shall’’ in § 38a-702k, we are persuaded that the
legislature never intended that the commissioner would
be limited solely to its enumerated factors. There is no
indication that the list contained in § 38a-702k is meant
to be exhaustive, and the statute does not specifically
state that the list is exclusive.11
   Second, even if ‘‘shall’’ in this context were construed
as a mandatory duty, it does not preclude reading § 38a-
702k harmoniously with § 46a-80. We have always noted
that, ‘‘[i]n cases in which more than one [statutory provi-
sion] is involved, we presume that the legislature
intended [those provisions] to be read together to create
a harmonious body of law . . . and we construe the
[provisions], if possible, to avoid conflict between
them.’’ (Internal quotation marks omitted.) Tomlinson
v. Tomlinson, 305 Conn. 539, 552, 46 A.3d 112 (2012).
Chapter 814c entitled ‘‘Human Rights and Opportuni-
ties’’ existed in 2002 when the legislature enacted P.A.
01-113. We therefore presume that the legislature was
aware of General Statutes §§ 46a-79 through 46a-81 and
intended to produce one consistent body of law.
   As a statute on human rights, chapter 814c is very
broad and encompasses the insurance producer statute
within its provisions. This interpretation is supported
by the text of § 46a-81 (a), which provides: ‘‘Except as
provided in section 36a-489, the provisions of sections
46a-79 to 46a-81, inclusive, shall prevail over any other
provisions of law which purport to govern the denial
of licenses . . . on the grounds of a lack of good moral
character, or which purport to govern the suspension
or revocation of a license, permit, certificate or registra-
tion on the grounds of conviction of a crime.’’ In reading
the statutory language, it is clear that §§ 46a-79 through
46a-81 are applicable to all statutes that govern the
denial of licenses based on conviction of a crime, and
continue to apply absent a specific exception in the
statute. Significantly, the legislature did not amend
§ 46a-81 (a) after enacting P.A. 01-113 specifically to
exclude § 38a-702a et seq. from its provisions.
   Third, we are not persuaded that §§ 38a-702a et seq.
and 46a-80 are inconsistent, as suggested by the dissent.
Subsection (a) of § 46a-80 provides in relevant part that
‘‘[e]xcept as provided in subsection (c) of this section
. . . a person shall not be disqualified from employ-
ment by the state or any of its agencies, nor shall a
person be disqualified to practice, pursue or engage in
any occupation, trade, vocation, profession or business
for which a license, permit, certificate or registration
is required to be issued by the state or any of its agencies
solely because of a prior conviction of a crime.’’ Subsec-
tion (c) of § 46a-80 then states: ‘‘A person may be denied
employment by the state or any of its agencies, or a
person may be denied a license, permit, certificate or
registration to pursue, practice or engage in an occupa-
tion, trade, vocation, profession or business by reason
of the prior conviction of a crime if after considering
(1) the nature of the crime and its relationship to the
job for which the person has applied; (2) information
pertaining to the degree of rehabilitation of the con-
victed person; and (3) the time elapsed since the convic-
tion or release, the state, or any of its agencies
determines that the applicant is not suitable for the
position of employment sought or the specific occupa-
tion, trade, vocation, profession or business for which
the license, permit, certificate or registration is sought.’’
Section 46a-80, addressing a person’s prior convictions
and whether that person could be disqualified from
employment by reason of those prior convictions, is
not inconsistent with § 38a-702a et seq. Rather, § 46a-
80 is complementary to § 38a-702a et seq., ensuring that
a person is treated fairly with regard to a previous
criminal conviction. There is nothing in § 38a-702a et
seq. to suggest that these provisions are incompatible
with § 46a-80, or that such statute cannot be used to
provide supplemental discretion to the commissioner.12
Thus, in accordance with the aforementioned reasons,
we conclude that §§ 46a-80 and 38a-702a et seq. reason-
ably can be harmonized into a consistent body of law.
  The most persuasive evidence that the legislature
intended §§ 38a-702k and 46a-80 to be read together,
however, is that our legislature was emulating federal
legislation when it enacted § 38a-702a et seq. In 2001,
consistent with the mandate of the Gramm-Leach-Bliley
Act, the association set forth a model act for states
reforming insurance producer statutes. It also created
the State Licensing Handbook (handbook) to ensure
that each state was properly regulating insurance pro-
ducer licenses. Our legislature mirrored the model act
when it enacted P.A. 01-113.
   Pursuant to § 38a-702e, an applicant is required,
through the uniform application, to disclose prior crimi-
nal history.13 More specifically, as noted in the bill analy-
sis, P.A. 01-113 ‘‘requires resident or nonresident
individual applicants to use the uniform application
authorized by the [association] when applying for a
license.’’ Office of Legislative Research, Bill Analysis,
P.A. 01-113, Substitute Senate Bill No. 1096, p. 2. The
association’s uniform application requires an applicant
to disclose any prior convictions of a crime. The associ-
ation specifically notes that ‘‘ ‘Crime’ includes a misde-
meanor, a felony or a military offense.’’ The handbook
further provides that ‘‘[w]hen an application contains
a disclosure with a ‘yes’ answer to a criminal history
question, in determining whether to issue a license,
states should consider the following factors’’: (1)
whether the application is for a resident or nonresident
producer license; (2) the severity and nature of the
offense; (3) the frequency of the offenses; (4) the date
of the offense; (5) the completion of the terms of sen-
tencing; and (6) the evidence of the applicant’s rehabili-
tation.14 With regard to the second factor, the severity
and nature of the offense, the handbook provides: ‘‘Fel-
ony convictions should always be considered in
determining whether to issue a license to an individual
. . . . A criminal conviction is only relevant to the
licensing decision if the crime is related to the qualifica-
tions, functions, or duties of an insurance producer.
Examples include theft, burglary, robbery, dishonesty,
fraud, breach of trust or breach of fiduciary duties, any
conviction arising out of acts performed in the business
of insurance, or any actions not consistent with public
health, safety, and welfare.’’
   We agree with the Superior Court that the legislature
intended the commissioner to be able to consult other
disqualifying criteria beyond § 38a-702a et seq. and to
use his discretion to grant or deny a license. The associ-
ation specifically states in its handbook that felony con-
victions are always relevant and that other criminal
convictions are only relevant when the crime is related
to the role of an insurance producer. This is persuasive
evidence that the commissioner has discretion to deny
an insurance producer license based on all disclosed
criminal convictions, whether they are misdemeanor
or felony convictions. It would be illogical to assume
that our legislature, in following federal guidelines,
would require a disclosure of all criminal convictions,
both felony and misdemeanor, but would then require
the commissioner to ignore any disclosed misdemeanor
convictions. The handbook states that criminal convic-
tions are relevant when the commissioner is determin-
ing whether to issue an insurance producer license.
Therefore, we presume that the legislature followed
the federal guidelines both in using the association’s
uniform application and in giving the commissioner the
discretion to deny a license based on disclosed criminal
convictions. We thus conclude that the commissioner
possesses the discretion to refuse an insurance pro-
ducer license based on the criteria set forth in § 46a-80.
  Since we conclude that the commissioner has discre-
tion beyond § 38a-702a et seq. to deny a license, we
must determine whether the court properly remanded
the case to the department. In the present case, the
hearing officer found that the commissioner properly
denied the plaintiff’s application under both § 38a-769
(c) and (d), together with §§ 46a-80 and 46a-81. The
hearing officer did not, however, distinguish the analy-
sis under § 38a-769 (c) and (d) from §§ 46a-80 and 46a-
81.15 Therefore, as the court stated, ‘‘the hearing officer
never [made] complete factual findings on §§ 46a-80
. . . and 46a-81 . . . [and] conclude[d] the discussion
of these sections by raising again § 38a-769.’’ We agree
with the court and remand the case to the hearing
officer to determine whether the commissioner’s deci-
sion to deny the plaintiff an insurance producer license
was appropriate under §§ 46a-80 and 46a-81.
      The judgment is affirmed.
      In this opinion, LAVINE, J., concurred.
  1
     We refer in this opinion to General Statutes §§ 38a-702a through 38a-
702k as § 38a-702a et seq. and refer to individual sections as necessary.
   2
     Although the plaintiff alleged in the September 13, 2012 administrative
appeal to the Superior Court that he did not agree with some of the hearing
officer’s factual findings, he does not challenge any of those findings in his
appeal to this court.
   3
     Specifically, General Statutes § 38a-702k (a) provides that these causes
include: ‘‘(1) Providing incorrect, misleading, incomplete or materially
untrue information in the license application; (2) violating any insurance
laws, or violating any regulation, subpoena or order of the commissioner
or of another state’s commissioner; (3) obtaining or attempting to obtain a
license through misrepresentation or fraud; (4) improperly withholding,
misappropriating or converting any moneys or properties received in the
course of doing an insurance business; (5) intentionally misrepresenting
the terms of an actual or proposed insurance contract or application for
insurance; (6) having been convicted of a felony; (7) having admitted or
been found to have committed any insurance unfair trade practice or fraud;
(8) using fraudulent, coercive or dishonest practices, or demonstrating
incompetence, untrustworthiness or financial irresponsibility in the conduct
of business in this state or elsewhere; (9) having an insurance producer
license, or its equivalent, denied, suspended or revoked in any other state,
province, district or territory; (10) forging another’s name to an application
for insurance or to any document related to an insurance transaction; (11)
improperly using notes or any other reference material to complete an
examination for an insurance license; (12) knowingly accepting insurance
business from an individual who is not licensed; (13) failing to comply with
an administrative or court order imposing a child support obligation; or (14)
failing to pay state income tax or comply with any administrative or court
order directing payment of state income tax.’’
   4
     Subsection (a) of General Statutes § 38a-769 now provides: ‘‘Any person,
partnership, association or corporation that is resident in this state or has
its principal place of business in this state, or a nonresident of this state
who is not licensed in any other state, desiring to act within this state as a
public adjuster, casualty adjuster, motor vehicle physical damage appraiser,
certified insurance consultant, surplus lines broker or desiring to engage in
any insurance-related occupation for which a license is deemed necessary
by the commissioner, other than an occupation as an insurance producer,
shall make a written application to the commissioner for a resident license.
Any other person, partnership, association or corporation desiring to so act
or to engage in any insurance-related occupation for which a license is
deemed necessary by the commissioner, other than an occupation as an
insurance producer, shall make a written application to the commissioner
for a nonresident license. . . .’’ (Emphasis added.)
   5
     The applicants referenced in subsection (a) of § 38a-769 include public
adjusters, casualty adjusters, motor vehicle physical damage appraisers,
certified insurance consultants, surplus lines brokers and anyone desiring
to engage in any insurance-related occupation for which a license is deemed
necessary by the commissioner, other than an insurance producer.
   6
     Gramm-Leach-Bliley Financial Modernization Act of 1999, Pub. L. No.
106-102, 113 Stat. 1338 (1999).
   7
      We note that, although the comments of the Office of Legislative
Research are not, in and of themselves, evidence of legislative intent, our
Supreme Court has observed that they properly may bear on the legislature’s
knowledge of interpretive problems that could arise from a bill. See, e.g.,
Harpaz v. Laidlaw Transit, Inc., 286 Conn. 102, 124 n.15, 942 A.2d 396 (2008).
   8
     The commissioner claims that its application of § 38a-769 (c) and (d) to
insurance producers established a time-tested interpretation that cannot be
disturbed. However, ‘‘[i]t is well established that an administrative agency’s
decision under the Uniform Administrative Procedure Act, General Statutes
§ 4-166 et seq., with respect to the construction of a statute is not entitled
to special deference when [as in the present case] that determination has
not previously been subjected to judicial scrutiny [or to] . . . a governmen-
tal agency’s time-tested interpretation . . . . Instead, [w]ell settled princi-
ples of statutory interpretation govern our review.’’ (Internal quotation marks
omitted.) University of Connecticut v. Freedom of Information Commis-
sion, 303 Conn. 724, 733, 36 A.3d 663 (2012). Moreover, ‘‘[c]onclusions of
law reached by the administrative agency must [only] stand if the court
determines that they resulted from a correct application of the law to the
facts found and could reasonably and logically follow from such facts.’’
(Internal quotation marks omitted.) Celentano v. Rocque, 282 Conn. 645,
652, 923 A.2d 709 (2007). We agree with the court that the department
has not established a time-tested interpretation. Despite the department’s
continuous use of § 38a-769 (c) and (d) since the enactment of § 38a-702a
et seq., we do not find the interpretation to be reasonable. In addition, we
note that no appellate court has ever addressed this issue and therefore the
interpretation has not been subject to judicial scrutiny.
   9
     We agree with the well written dissent that it is our job to interpret,
rather than create, statutory law. We respectfully disagree, however, that
we have gone two steps too far. Rather, we strive only to give meaning to
the entire statutory scheme as created by the legislature, ensuring that,
where possible, the statutes are read harmoniously and consistently.
   10
      Although the dissent aptly notes that ‘‘we are instructed that when
the word ‘shall’ is juxtaposed with a substantive action verb, it creates a
mandatory duty,’’ case law also suggests that if ‘‘the legislative provision is
designed to secure order, system and dispatch in the proceedings, it is
generally held to be directory, especially where the requirement is stated
in affirmative terms unaccompanied by negative words.’’ Fidelity Trust Co.
v. BVD Associates, 196 Conn. 270, 278, 492 A.2d 180 (1985). Section 38a-
702k can be read as such. It is designed to give the commissioner discretion in
suspending, revoking, or refusing to issue or renew an insurance producer’s
license. It provides order in such proceedings, giving the commissioner a
nonexhaustive list of causes he may use in order to deny such license.
   11
      See A. Aiudi & Sons, LLC v. Planning & Zoning Commission, 267
Conn. 192, 209–10, 837 A.2d 748 (2004) (holding that § 500 of the Plainville
Zoning Regulations was not exclusive list of special exceptions where § 500
provided in relevant part that ‘‘[t]he following uses are declared to possess
such special characteristics that each must be considered as a special
exception’’).
   12
      The dissent cites several examples, such as General Statutes § 20-316a,
where the legislature has specifically provided that its provisions are ‘‘subject
to the provisions of section 46a-80.’’ Simply because other statutes have
provisions that directly refer to §§ 46a-80 and 46a-81 bears no significance
on the present case. There is no requirement that the legislature specifically
delineate when statutes must be read harmoniously with another statute.
Moreover, suggesting that § 46a-80 only operates when engaged by another
statute is contrary to the controlling language in § 46a-80.
   13
      General Statutes § 38a-702e (a) provides in relevant part: ‘‘A person
applying for a resident insurance producer license shall make application
to the commissioner on the uniform application and declare under penalty
of refusal, suspension or revocation of the license that the statements made
in the application are true, correct and complete to the best of the individual’s
knowledge and belief. . . .’’
   14
      The factors listed in § 46a-80 (c) are consistent with, and almost identical
to, the factors listed in the association’s handbook. This is further evidence
that the legislature intended § 46a-80 to be read along with § 38a-702a et seq.
   15
      The hearing officer stated in his decision: ‘‘Because there is an element
of criminal conduct in determining whether [the plaintiff’s] application is
in the public interest, and whether he is trustworthy and a person of good
moral character; it is important to consider the requirements of [§] 46a-80.’’
The hearing officer then recited the relevant language in both §§ 46a-80
and 46a-81, and analyzed whether the commissioner properly denied the
plaintiff’s application by reviewing the information provided in the plaintiff’s
application. He discussed the time that elapsed from the plaintiff’s last
conviction and the relevancy of the offense to the responsibility of an
insurance producer. The hearing officer went on to conclude, however, that
‘‘§ 38a-769 (c) provides that each applicant for a producer license ‘shall
furnish satisfactory evidence to the commissioner that the applicant is a
person of good moral character and that the applicant is financially responsi-
ble,’ and [§] 38a-769 (d) indicates that the commissioner may issue a license
upon finding that the applicant ‘meets the licensing requirements of this
title and is in all respects properly qualified and trustworthy and that the
granting of such license is not against the public interest.’ Thus, there is a
relationship between the nature of the crimes and the qualifications of having
good moral character, being trustworthy and ensuring that the issuance of
a license is in the public interest.’’